Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
Regarding patent eligibility, the examiner views the feature of automatically providing network access by a server computer to a user as a member of a collaborative group based upon the recited criteria, analysis, and evaluation to constitute integrating the abstract idea of providing access to a group into a practical application of the abstract idea.  Thus, the claims are considered to constitute patent eligible subject matter.
Regarding novelty and obviousness, the closest prior art, Urken (US 2007/0023515), discloses many of the recited features of the claimed invention, but does not show all of them.  Among other things, Urken fails to teach using a qualification assessment to determine a user score, determining if the user should be granted access to a collaborative group via a social networking service based upon the user score, and automatically granting access to the group if the score satisfies certain access criteria.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627